DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 8, and 15 have been amended; as a result, claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 are pending in the present application, with claims 1, 8, and 15 being independent.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 April 2020, 29 September 2020, 04 May 2021, 21 October 2021, and 03 May 2022 have been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 04 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,719,968 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 03 May 2022, with respect to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-3, 5-10, 12-17, 19 and 20, along with amendments to the claims, have been fully considered, and are not persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 has been maintained. 
Claim 1 recites “receiving an input that assigns a graphical element from among a plurality of graphical elements to an expression within a data repository;…detecting the expression based on the movement of the facial landmark from among the set of facial landmarks; accessing the data repository to select the graphical element based on the input that assigns the graphical element to the identified expression within the data repository.” The scope of the limitation remains unclear when interpreted in light of the corresponding disclosure.  The claim as currently constructed calls for assigning a graphical element to an expression, detecting the expression, and then then accessing the data repository to select the graphical element based on the input that assigned the graphical element to the identified expression.  It is a) unclear if the identified expression is the detected expression and b) if the accessing step bypasses the second through fourth limitations (since the accessing step uses the input that assigned the graphical element) or if the accessing step is more like selecting a graphical element from a plurality of graphical elements that have been assigned expressions at the input – where the identification portion is like the key that performs the selection. Paragraph 55 sets forth that the user may explicitly provide the expression definitions – such as for instance, the user indicating that in response to detecting a particular expression based on facial tracking inputs, displaying a particular graphical element within the presentation of the image data.  However, this does not appear to clarify the scope of the functionality of both the assignment step and the selection step being based on the assigned expression to graphical element in a single pass. It would appear from paragraphs 54-56 of the corresponding disclosure that the assignment step set forth in paragraph 55 happens at a different time point than the selection step based on the identifying step in paragraph 56. In other words, the disclosure appears to indicate that at time t1, the user assigns a particular expression to a particular graphical element and then at time t2, when the system subsequently detects the expression, the assigned graphical element is selected based on the identified expression based on the movement of the facial tracking landmark from among the set of facial landmarks. Based on the disclosure, it would seem that one path forward to overcome the 112 (which may necessitate a prior art rejection), would be to further amend the accessing step to select the graphical element based on detecting the expression (e.g., “in response to detecting the expression, accessing the data repository to select the graphical element assigned to the expression 
Substantially similar rationale can be applied to claims 8 and 15, since they recite a substantially similar limitation as to that of claim 1.
Claim 7 recites “wherein the selecting the graphical element from among the plurality of graphical elements is based on the expression and the set of attributes of the set of facial landmarks.” The limitation appears to refer back to subject matter that is no longer claimed in claim – thus it is unclear when read in light of the claim 1 as to what claim 7 is referencing in claim 1. Claim 1 does have selection being done in the accessing step and consistent with previous interpretations, the examiner is interpreting the claim to stem from said selection step. One potential path forward – using the potential path forward from claim 1 as a starting point, would be to amend claim 7 to recite “wherein accessing the data repository to select the graphical element to select  assigned to the expression further based on 
Substantially similar rationale can be applied to claim 14, since it recites a substantially similar limitation as to that of claim 7.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-8, 10, 12-15, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receiving an input that assigns a graphical element from among a plurality of graphical elements to an expression within a data repository;…detecting the expression based on the movement of the facial landmark from among the set of facial landmarks; accessing the data repository to select the graphical element based on the input that assigns the graphical element to the identified expression within the data repository.” The scope of the limitation remains unclear when interpreted in light of the corresponding disclosure.  The claim as currently constructed calls for assigning a graphical element to an expression, detecting the expression, and then then accessing the data repository to select the graphical element based on the input that assigned the graphical element to the identified expression.  It is a) unclear if the identified expression is the detected expression and b) if the accessing step bypasses the second through fourth limitations (since the accessing step uses the input that assigned the graphical element) or if the accessing step is more like selecting a graphical element from a plurality of graphical elements that have been assigned expressions at the input – where the identification portion is like the key that performs the selection. Paragraph 55 sets forth that the user may explicitly provide the expression definitions – such as for instance, the user indicating that in response to detecting a particular expression based on facial tracking inputs, displaying a particular graphical element within the presentation of the image data.  However, this does not appear to clarify the scope of the functionality of both the assignment step and the selection step being based on the assigned expression to graphical element in a single pass. It would appear from paragraphs 54-56 of the corresponding disclosure that the assignment step set forth in paragraph 55 happens at a different time point than the selection step based on the identifying step in paragraph 56. In other words, the disclosure appears to indicate that at time t1, the user assigns a particular expression to a particular graphical element and then at time t2, when the system subsequently detects the expression, the assigned graphical element is selected based on the identified expression based on the movement of the facial tracking landmark from among the set of facial landmarks.  The examiner respectfully requests the applicant clarify if the selection step uses the input that assigns the graphical element to the (identified) expression or if applicant is attempting to claim something similar to “selecting the assigned graphical element associated with the identified expression” or “selecting the graphical element assigned to the identified expression”. Based on the disclosure, it would seem that one path forward to overcome the 112 (which may necessitate a prior art rejection), would be to further amend the accessing step to select the graphical element based on detecting the expression (e.g., “in response to detecting the expression, accessing the data repository to select the graphical element assigned to the expression 
Substantially similar rationale can be applied to claims 8 and 15, since they recite a substantially similar limitation as to that of claim 1.
Claim 7 recites “wherein the selecting the graphical element from among the plurality of graphical elements is based on the expression and the set of attributes of the set of facial landmarks.” The limitation appears to refer back to subject matter that is no longer claimed in claim – thus it is unclear when read in light of the claim 1 as to what claim 7 is referencing in claim 1. Claim 1 does have selection being done in the accessing step and consistent with previous interpretations, the examiner is interpreting the claim to stem from said selection step. One potential path forward – using the potential path forward from claim 1 as a starting point, would be to amend claim 7 to recite “wherein accessing the data repository to select the graphical element to select element assigned to the expression further based on 
Substantially similar rationale can be applied to claim 14, since it recites a substantially similar limitation as to that of claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Publication 2017/0018289 to Morgenstern teaches Emoji as Facetracking Video Masks. Morgenstern further teaches select a graphical element from among a plurality of graphical elements, the graphical element being associated based on a user preference and applying the graphical element to a position upon the image data at the client device, see for instance, paragraphs 28-32 and figs. 3-5. For instance, an animated heart can be displayed above the head of the user based upon the user selection, see for instance, paragraph 32 and fig. 5.
US PG Publication 2017/0083506 to Liu et al. teaches Suggesting Emoji Characters Based on Current Contextual Emotional State of User. Liu further teaches that the selected emoji characters that have been determined are suggested to the user in part…It is noted that the emoji characters are selected emoji characters in that they are particular emoji characters that have been determined that map to the current contextual emotional state, as opposed to being selected by the user, see paragraph 27.
US PG Publication 2018/0026925 to Kennedy teaches Displaying Customized Electronic Messaging Graphics. Kennedy further teaches that a facial expression (happy sad, excited, etc) of the user can be detected and customized graphics can be generate based on the identified mood/expression, see paragraph 53.
Korean Patent Application KR-20130022434-A to Kang teaches an Apparatus and Method for Servicing Emotional Contents on Telecommunication Devices, Apparatus and Method For Recognizing Emotion Thereof, Apparatus and Method For Generating and Matching the Emotional Contents Using the Same. Kang further teaches that avatar matching can recognize an emotion being expressed in an actual image and replace the actual image with an avatar expressed in augmented reality, see paragraph 49. Fig. 2 shows matching an emoticon according to the present invention to use a variety of emoticons for recognizing the emotions expressed in the actual image to increase the transmission effect on the recognized expression, see for instance, paragraph 50 and fig. 2. Emoticons add effect to the specific expression, see page 6, paragraph 4. The emotional content may be composed of, for example, ten male emotional recognition reactions, ten female emotional recognition reactions, and ten animal emotional recognition reactions, see paragraph 51. The facial expressions and emoticons are matched on the screen and transmitted to another user, see paragraph 90.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613